Citation Nr: 1615557	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee status post arthroscopic surgery.

2. Entitlement to an initial rating in excess of 10 percent for left knee status post arthroscopic surgery.

3. Entitlement to an initial rating in excess of 10 percent for mononeuritis of the left superficial peroneal nerve.

4. Entitlement to service connection for left upper extremity neuropathy/carpal tunnel syndrome.

5. Entitlement to service connection for right upper extremity neuropathy/carpal tunnel syndrome.

6. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2009, the Veteran testified before a Decision Review Officer, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a right upper extremity disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At its most severe, right knee status post arthroscopic surgery is manifested by full range of motion from extension to flexion with pain occurring at 130 degrees, but not further limited with repetition.  

2. At its most severe, left knee status post arthroscopic surgery is manifested by range of motion from extension to flexion with pain occurring at 130 degrees, but not further limited with repetition.  

3. Mononeuritis of the left superficial peroneal nerve is manifested by mild incomplete paralysis of the nerve producing mild numbness, paresthesias, and pain.

4. The competent medical evidence does not establish that the Veteran had a diagnosed neurological disability of left upper extremity at any time during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for right knee status post arthroscopic surgery have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260 (2015).

2. The criteria for an evaluation in excess of 10 percent for left knee status post arthroscopic surgery have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260 (2015).

3. The criteria for an evaluation in excess of 10 percent for mononeuritis of the left superficial peroneal nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8622 (2015).

4. The criteria for service connection for left upper extremity neuropathy/carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in April 2013.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The reasons for the remand were so that outstanding Social Security Administration (SSA) records and treatment notes could be associated with the claims file and additional VA examinations scheduled.  A review of the post-remand record shows that the RO/AMC substantially complied with the Board's orders and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record shows that the Veteran was provided with VCAA notice for his left upper extremity and bilateral knee claims in August 2007.  This letter detailed the evidence necessary to establish service connection and the Veteran's and VA's duties in supplying such evidence, as well as information on how to substantiate disability ratings and effective dates.  Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with VA examinations.  The Veteran's service treatment records, VA treatment notes, SSA disability records, and the reports of November 2007, September 2009, and August 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claims.

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history and evaluated the Veteran.  Thereafter, in the report, the examiners provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings for the Veteran's right and left knee disabilities.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. 
§ 3.159 (c)(4). 

The Veteran was not afforded a VA examination with regard to his left upper extremity neurological disability.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The second prong of the McLendon test requires evidence establishing an in-service event.  In this case, the Veteran asserts that he has left carpal tunnel syndrome as a result of computer use in service.  He is competent to describe his in-service duties and actions and also his current symptoms.  However, as detailed below, there is no probative evidence of record that shows that the Veteran has had a current disability associated with those symptoms at any time during the appeal period.  In the absence of a current diagnosis, there is no disability of the left arm that can be service-connected.  Thus, the Board determines that the evidence is insufficient to require scheduling of a VA examination or obtaining an opinion for that claim.
  
In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.   

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's right and left knee disabilities are each rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion.  His peroneal nerve disability is rated as 10 percent disabling, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8622 for paralysis of the musculocutaneous (superficial peroneal) nerve.  

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating. Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned. 

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23- 97. 

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14. VAOPGCPREC 9-04. 

Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259.  Further, by analogy, limitation of motion is also a consideration under Diagnostic Code 5258.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note.  Mild incomplete paralysis of the musculocutaneous (superficial peroneal) nerve warrants a 10 percent rating.  Moderate incomplete paralysis of the musculocutaneous (superficial peroneal) nerve warrants a 20 percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8622.  Complete paralysis warrants a 30 percent rating.  This results in weakened eversion of the foot with respect to the superficial peroneal nerve and lost dorsal flexion of the foot loot regarding the deep peroneal nerve.

The Veteran was afforded VA examinations in November 2007, September 2009, and August 2013.  At the November 2007 VA examination, the Veteran's gait was antalgic due to his left knee disability, without assistive devices.  The examiner observed a well-healed, small surgical scar on both knees and two large, well-healed surgical scars on the left knee only.  The examiner stated that the Veteran had painful, but full extension and flexion in the right knee with pain starting at 130 degrees flexion.  The left knee also exhibited full extension and flexion in the left knee, but had pain staring at 120 degrees flexion.  There was good stability of the medial and lateral collateral cruciate ligaments in both knees.  McMurray and Lachman tests were negative bilaterally.  With repetition, the Veteran had increased pain, easy fatigability, and lack of endurance in both knees.  There was no change in range of motion in the right knee, but flexion of the left knee was limited to 135 degrees total.  The Veteran reported numbness of the skin of the lateral distal thigh and knee.  Pinprick test showed mild numbness of the of the longest surgical incision of the left knee and it was noted to be skin nerve of the superficial peroneus nerves.

The findings at the September 2009 VA examination were the same as at the November 2007 VA examination, except the Veteran's left knee flexion was limited to 130 degrees, before and after repetition.  The Veteran also reported numbness of the lateral distal thigh and knee.  The neurological examination found numbness around the left knee longitudinal surgical incision.  The examiner diagnosed mononeuritis of part of the superficial peroneal nerve of the left leg.  

The August 2013 VA examiner observed range of motion of the right knee from 0 degrees extension to 135 degrees flexion without objective evidence of painful motion or additional loss of motion after repetition.  The left knee range of motion was from 0 degrees extension to 130 degrees flexion with pain observed at 125 degrees.  Range of motion was limited to 125 degrees flexion after repetition.  Joint stability tests were normal bilaterally.  The Veteran denied flare-ups.  The Veteran's surgical scars were not painful or unstable and did not cover an area greater than 39 square centimeters.  He reported occasional use of crutches.  X-rays showed arthritis of the left knee only and no evidence of subluxation in either knee. 

The August 2013 nerve examination shows that the Veteran reported he has pins and needle pain with mild numbness in the outer lower leg and foot, after leg fracture and knee surgery.  He reported it is very low grade at a 3 on the ten scale. He reported minimal feeling of numbness.  He stated this does not affect his walk. He states he had had no other changes in this condition.  The nerve examination revealed mild pain, numbness, and paresthesias in the left lower extremity without loss of muscle strength or muscle atrophy.  Reflexes were not affected.  The examiner identified mild incomplete paralysis of the common peroneal nerve of the left leg. 

In light of the above, the Board determines that the Veteran's right and left symptoms do not warrant a rating in excess of the 10 percent assigned to each knee at any time during the appeal period.  The 10 percent rating contemplates the Veteran's loss of flexion in the right and left legs due to painful motion.  A rating in excess of 10 percent is not warranted without evidence of flexion to no more than 30 degrees, and a separate rating for limitation of extension requires extension to no less than 10 degrees.  

Neither knee displayed ankylosis, instability, subluxation, symptoms associated with dislocated or removed cartilage, impairment of the tibia or fibula, or genu recurvatum to warrant ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, or 5263.  Further, the Veteran's scars were well-healed, not painful, and did not cover an area of 39 sq. cm.  Therefore, a separate rating for the associated surgical scars is not supported by the evidence.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  Thus, a review of the record does not demonstrate any additional functional impairment associated with the Veteran's bilateral knee disabilities so as to warrant application of alternate rating codes.

As for the Veteran's left peroneal nerve disability, the symptoms have consistently been limited to sensory effects without motor deficiency or muscle atrophy.  The evidence demonstrates that the degree of sensory deficit was described as mild by August 2013 VA examiner, and this conclusion is not contradicted by the record.  November 2007 and September 2009 VA examiner noted complaints of numbness and noted the November 2007 examiner indicated that pinprick testing showed mild numbness.  At the time of the 2013 examination, the Veteran reported has pins and needle pain with mild numbness and also noted minimal numbness.  Purely sensory deficits may be rated as moderate when appropriate, but in this case, the Board finds that the weight of the evidence, lay and medical demonstrates that the overall severity of the Veteran's disability is mild.  Therefore, the Board finds that a rating in excess of 10 percent for mononeuritis of the left superficial peroneal nerve is not warranted.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claims for ratings in excess of those assigned.  Therefore, such claims must be denied.


Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. 

The Veteran's right and left knee and left peroneal nerve disabilities manifest in ways contemplated by the rating schedule.  The rating schedule provides disability ratings on the basis of arthritis, pain, dislocated cartilage, locking/limitation of motion, swelling, effusion, and both sensory and motor neurological deficitis.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5260, § 4.124a, Diagnostic Code 5622 (2015).  As discussed above, painful limitation of motion with painful flare-ups, weakened movement, excess fatigability, incoordination, and disturbance of locomotion are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  The necessity of the occasional use of an assistive device, such as crutches, falls under the auspices of painful limitation of motion, weakened movement, incoordination, and disturbance of locomotion, as these devices are used to treat such symptoms.  Thus, there is nothing exceptional or unusual about the Veteran's service-connected right and left knee and left peroneal nerve disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

Further, the Board notes that under Johnson v. McDonald, 762 F. 3rd 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998).  There are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


IV. Service Connection Claims

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

 In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

The Veteran contends that he has carpal tunnel syndrome of both upper extremities as a result of typing on a computer keyboard in the military.  VA treatment records dated in August 2007, after the Veteran filed his claim, indicated that a nerve conduction study was performed on the right and left upper extremity.  Results showed mild carpal tunnel syndrome on the right only.  VA treatment notes in 2009 continue to reveal a diagnosis of right carpal tunnel syndrome, based on the Veteran's complaints of numbness, tingling, and loss of grip strength.  The Veteran was prescribed wrist braces.  An EMG was conducted in February 2009.  The results were normal with no evidence of median/ulnar nerve compression studies.  The neurological examination conducted at the August 2013 VA examination revealed no deficits in the bilateral upper extremities.  

The Veteran is competent to describe symptoms and facts of which he has direct knowledge, such as numbness and loss of grip strength in the left hand.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  However, he is not competent to determine the diagnosis appropriate to those symptoms.  

Based on the above, the Board concludes that the Veteran has not had a disability of carpal tunnel syndrome of the left upper extremity, or any diagnosed disability associated with his complaints during or just prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289   (2013).  Without a current disability, there can be no entitlement to compensation. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for left upper extremity neuropathy/carpal tunnel syndrome is denied.



ORDER

Entitlement to an initial rating in excess of 10 percent for right knee status post arthroscopic surgery.

Entitlement to an initial rating in excess of 10 percent for left knee status post arthroscopic surgery.

Entitlement to an initial rating in excess of 10 percent for mononeuritis of the left superficial peroneal nerve.

Entitlement to service connection for left upper extremity neuropathy/carpal tunnel syndrome.



	(CONTINUED ON NEXT PAGE)


REMAND

With regard to the claim of entitlement to service connection for right upper extremity neuropathy/carpal tunnel syndrome, in contrast to the left upper extremity, medical evidence during the appeal period shows that the Veteran has had carpal tunnel syndrome diagnosed in the right upper extremity during the appeal period.  The Court has held that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim.  McClain, 21 Vet. App. at 321.  Consequently, an opinion is needed regarding the etiology of the Veteran's right upper extremity neuropathy/carpal tunnel syndrome.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229   (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The record reflects that the Veteran has not worked since 2007, and he has indicated that his lack of unemployment is due to service-connected disabilities.  Therefore, the Board determines that a claim for TDIU has been reasonably raised by the record and remands the issue of entitlement to TDIU for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from an appropriate VA examiner as to the etiology of his right upper extremity carpal tunnel syndrome.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner should then respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right upper extremity carpal tunnel syndrome, as diagnosed in 2007, began in service, was caused by service or is otherwise related to his service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
The examiner must not rely solely on the absence of documented right upper extremity service as the basis for a negative opinion. 

A complete rationale must be provided for any opinion offered.

If an opinion cannot be rendered without a clinical examination, such examination should be scheduled.

2. Schedule the Veteran for the appropriate examination(s) to address the functional impact of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  In addressing the functional impact, the examiner(s) should not consider the Veteran's age or the functional impairment caused by any nonservice-connected disabilities.
 
3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If in the course of adjudicating this claim, the RO finds that the rating criteria under 38 C.F.R. § 4.16(a) (2015) have not been met, but the Veteran's service-connected disabilities prevent him from following a substantially gainful occupation, the RO should refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


